Filed 03/22/19                                                  Case 19-21640                                                                     Doc 8
                                                  United States Bankruptcy Court
                                                 Eastern District of California
    In re:                                                                                                     Case No. 19-21640-B
    Debora Leigh Miller-Zuranich                                                                               Chapter 13
             Debtor
                                                     CERTIFICATE OF NOTICE
    District/off: 0972-2                  User: bres                         Page 1 of 1                          Date Rcvd: Mar 20, 2019
                                          Form ID: pdf020                    Total Noticed: 7

    Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
    Mar 22, 2019.
    db             +Debora Leigh Miller-Zuranich,    9369 Newington Way,   Elk Grove, CA 95758-4440
    22704221       +Alameda County Tax Assessor,   Henry C Levy Treasurer Collector,    1221 Oak St Room 131,
                     Oakland CA 94612-4223
    22704219       +Crystal Shores East Association,    PO Box 5311,   Incline Village NV 89450-5311
    22704220        FCI Lender Services INC,   PO Box 27370,    Aneheim CA 92809-0112
    22704217       +Tellone Financial,   6200 E Canyon Rim Rd Suite 201,    Anaheim Hills CA 92807-4315

    Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
    tr             +E-mail/Text: bnc@jpj13trustee.com Mar 21 2019 02:48:36     Jan P. Johnson,   PO Box 1708,
                     Sacramento, CA 95812-1708
    22704218       +E-mail/Text: collect@washoecounty.us Mar 21 2019 02:48:45     Washoe County Tax Assessor,
                     1001 E 9th St,   Reno NV 89512-2845
                                                                                                TOTAL: 2

                 ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
    22704222          Hall Mortgage Fund LP
                                                                                                                        TOTALS: 1, * 0, ## 0

    Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
    USPS regulations require that automation-compatible mail display the correct ZIP.

    Transmission times for electronic delivery are Eastern Time zone.


    I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
    shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
    Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
    Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
    by the bankruptcy rules and the Judiciary’s privacy policies.
    Date: Mar 22, 2019                                             Signature: /s/Joseph Speetjens

    _

                                          CM/ECF NOTICE OF ELECTRONIC FILING

    The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
    system on March 20, 2019 at the address(es) listed below:
    NONE.                                                                                       TOTAL: 0
Filed 03/22/19                  Case Number: 2019-21640      Filed: 3/18/2019
                                                    Case 19-21640                                                                             Doc # 3                              Doc 8
   EDC.002−780                                                                                                                                                            Page 1 of 3
   Notice of Incomplete Filing or Filing of Outdated Forms and Notice of Intent to Dismiss Case if Documents Are Not Timely Filed (v.2.16)

                                                     UNITED STATES BANKRUPTCY COURT
                                                          Eastern District of California
               NOTICE OF INCOMPLETE FILING OR FILING OF OUTDATED FORMS AND
             NOTICE OF INTENT TO DISMISS CASE IF DOCUMENTS ARE NOT TIMELY FILED
    In re
                                                                                                                                                     Case Number
               Debora Leigh
               Miller−Zuranich                                                                                                             19−21640 − B − 13J

                                                                                                         Debtor(s).

   The petition filed on 3/18/19 by the above−named debtor and, if a joint case, the above−named joint debtor was not accompanied by all
   required documents.
   NOTICE IS HEREBY GIVEN that the following documents are missing and must be filed, or one of the other options described below must
   be taken, by the date(s) indicated (if two dates are shown, two separate deadlines are established for each of the options described below;
   each date must be timely satisfied as to the documents governed by that date).




   NOTE: Missing documents WILL NOT DELAY the sending of notices by the court. If "Verification and Master Address List" is listed above, the notice of meeting of
   creditors will be sent by the court to the debtor(s), the attorney for the debtor(s), if any, and the trustee ONLY. Thereafter, it will be the attorney for the debtor(s)'s, or the
   pro se debtor's responsibility to serve notice of the meeting of creditors that includes the debtor's and, if applicable, the joint debtor's FULL social security number(s) on
   all creditors, and to file with the court a proof of service indicating that service has been made, together with a REDACTED version of the notice, showing only the last
   four digits of the social security number(s).

   If "Statement of SSN" is listed above, the attorney for the debtor(s) or the pro se debtor must provide notice of the debtor's and, if applicable, the joint debtor's FULL
   social security number(s) to the trustee and all creditors. A proof of service, indicating that service has been made, together with a REDACTED version of the notice,
   showing only the last four digits of the social security number(s), must be filed with the court.


      The following document(s) must be received by the bankruptcy clerk's office by 4/1/19. In addition, the Voluntary Petition, if
   submitted on Form B1, is outdated and must be resubmitted on Form 101 (Individual Debtors) or Form 201 (Non−Individual
   Debtors.) ALL DOCUMENTS LISTED BELOW MUST BE SUBMITTED ON OFFICIAL FORMS REQUIRED AS OF DECEMBER 1, 2015.
        Chapter 13 Plan
        Form 122C−1 Statement of Monthly Income
        Schedule A/B − Real and Personal Property
        Schedule C − Exempt Property
        Schedule D − Secured Creditors
        Schedule E/F − Unsecured Claims
        Schedule G − Executory Contracts
        Schedule H − Codebtors
        Schedule I − Current Income
        Schedule J − Current Expend.
        Statement of Financial Affairs
        Summary of Assets and Liabilities




   If outdated petition, schedules, or statements were submitted at the time this case was filed, failure to submit revised documents as noted above will result
   in this case being dismissed. Additionally, the Clerk's Office will not compare the revised forms to determine whether any information has been changed. To
   make changes to the petition, schedules, statements, or master address list, these items should be marked "AMENDED," and submitted with the appropriate
   fee and amendment cover sheet (Form EDC 2−015).

   For additional information concerning required documents see page 3.

   NOTICE IS FURTHER GIVEN that the Court, without further notice, may dismiss this case unless the debtor does one of the following on or
   before the date specified above (if two dates are shown, the debtor must do the following on or before the earlier of the two dates):
   1.    Files all missing documents with the Clerk, U.S. Bankruptcy Court, by mail or in person at the address shown below; OR

                                                                               CONTINUED ON PAGE 2
Filed 03/22/19             Case Number: 2019-21640      Filed: 3/18/2019
                                               Case 19-21640                                                            Doc # 3                        Doc 8
   EDC.002−780                                                                                                                                 Page 2 of 3


   2.     Files a motion for an extension of time to file the missing documents with the Clerk, U.S. Bankruptcy Court, by mail or in person
          at the address shown below. Pursuant to Federal Rule of Bankruptcy Procedure 9006(b)(1), motions for extensions of time must be
          filed prior to the expiration of the prescribed periods. Extensions of time to file schedules, statements, and other documents may be
          granted only on motion for cause shown and on notice to committees, the United States Trustee, trustee, examiner, and others as
          directed by the Court. See Fed. R. Bankr. P. 1007(c); OR
   3.     Files a Notice of Hearing on the Court's Notice of Intent to Dismiss Case supported by a statement of the issue and evidence
          with the Clerk, U.S. Bankruptcy Court by mail or in person at the address shown below, setting the hearing on 04/30/2019 at 01:00
          PM at the U.S. Bankruptcy Court in Courtroom 32, 6th Floor , at the address shown below. The Notice of Hearing and statement
          of the issue and evidence shall be served on the trustee, trustee's attorney, if any, all creditors, and other parties in interest. Proof of
          service, in the form of a certificate of service, shall be filed with the Clerk concurrently with the Notice of Hearing and statement of the
          issue and evidence, or not more than three (3) days thereafter.
   NOTICE IS FURTHER GIVEN that on or before the date specified above, the trustee, a creditor, or other party in interest may file a Notice of
   Hearing on the Court's Notice of Intent to Dismiss Case to show cause why this case should not be dismissed with the Clerk, U.S.
   Bankruptcy Court, by mail or in person at the address shown below. The Notice of Hearing shall set the hearing for the same date, time, and
   location as indicated in option 3 above, and shall be supported by a statement of the issue and evidence. The Notice of Hearing and
   statement of the issue and evidence shall be served on the debtor, debtor's attorney, if any, the trustee, trustee's attorney, if any, all
   creditors, and other parties in interest. Proof of service, in the form of a certificate of service, shall be filed with the Clerk concurrently with the
   Notice of Hearing and statement of the issue and evidence, or not more than three (3) days thereafter.
   If no Notice of Hearing on the Court's Notice of Intent to Dismiss Case Is filed, no hearing will be calendared. THEREFORE, YOU SHOULD
   NOT APPEAR AT THE DATE AND TIME INDICATED ABOVE UNLESS YOU FILED A NOTICE OF HEARING, OR UNLESS YOU ARE
   SERVED WITH A NOTICE OF HEARING FILED BY ANOTHER PARTY.
   THIS IS THE ONLY NOTICE YOU WILL RECEIVE. Failure to timely file the missing documents, to timely seek an extension of time,
   or to timely file a Notice of Hearing on the Court's Notice of Intent to Dismiss Case may result in the automatic dismissal of this
   bankruptcy case without further notice. If you have already complied with the above requirement(s), please disregard this notice.

   Dated: 3/18/19                                                             Wayne Blackwelder Clerk,
                                                                              BY: shes , Deputy Clerk
                                                                              U.S. Bankruptcy Court
                                                                              Robert T Matsui United States Courthouse
                                                                              501 I Street, Suite 3−200
                                                                              Sacramento, CA 95814
                                                                              (916) 930−4400




                                                                  CONTINUED ON PAGE 3
Filed 03/22/19            Case Number: 2019-21640      Filed: 3/18/2019
                                              Case 19-21640                                                         Doc # 3                      Doc 8
   EDC.002−780                                                                                                                            Page 3 of 3


                                     ADDITIONAL INFORMATION CONCERNING REQUIRED DOCUMENTS


   Attorney's Disclosure Statement (Form 2030): Any attorney representing a debtor shall file with the court a statement of the compensation
   paid, or agreed to be paid, if such payment or agreement was made after one year before the date of the filing of the petition, for services
   rendered or to be rendered, in contemplation of or in connection with the debtor's bankruptcy case, and the source of the compensation. 11
   U.S.C. sect; 329 or and FRBP 2016(b).
   Chapter 12 Plan: Chapter 12 debtor's shall file a plan. 11 U.S.C. § 1221 and FRBP 3015(a).
   Chapter 13 Plan (Form EDC 3−080): Chapter 13 debtors shall file a plan using the standard form Chapter 13 Plan (EDC Form 3−080)
   prescribed by General Order 05−03.
   Chapter 15 List per BR 1007: A list containing the name and address of all administrators in foreign proceedings of the debtor, all parties to
   any litigation in which the debtor is a party and that is pending in the United States at the time of the filing of the petition, and all entities
   against whom provisional relief may be sought under 11 U.S.C. § 1519 shall be filed by the foreign representative with a petition for
   recognition under chapter 15. FRBP 1007(a)(4).
   Chapter 11 Individual: List of Creditors Who Have the 20 Largest Unsecured Claims Against You and Are Not Insiders (Official
   Form 104): A list containing the names, addresses and claim amounts of the debtor's 20 largest unsecured creditors, excluding insiders,
   prepared as prescribed by Official Form 104.
   List − Equity Security Holders: A List of Equity Security Holders shall be filed in chapter 11 cases. FRBP 1007(a)(3).
   Verification and Master Address List: With every petition for relief under the Bankruptcy Code presented for filing, there shall be submitted
   concurrently a Master Address List which includes the name, address, and zip code of all of the debtor's known creditors. To accommodate
   modern technology, the Master Address List shall be prepared in strict compliance with instructions of the Clerk in a format approved by the
   Court. Local Bankruptcy Rule 1007−1(b). Instructions concerning the preparation of Master Address Lists are set forth in forms EDC 2−190
   and EDC 2−195. Debtors represented by legal counsel, or whose petitions are prepared by a bankruptcy petition preparer, must submit an
   electronic Master Address List. All other debtors must submit either an electronic Master Address List or a hard copy Master Address List
   printed on paper. The debtor shall concurrently submit a Verification of Master Address List, form EDC 2−100, with every Master Address
   List presented for filing.
   Statement of Current Monthly Income (Official forms 122A, 122B, and 122C): A statement of current monthly income, prepared as
   prescribed by the appropriate Official Form, shall be filed with the petition or within 14 days, by individual chapter 7 debtors with primarily
   consumer debts (Official Form(s) 122A−1 [and 122A−1 Supp and 122A−2, if required]), individual chapter 11 debtors (Official Form 122B),
   and chapter 13 debtors (Official Form(s) 122C−1 [and 122C−2, if required]).
   Schedule A/B − Property (Official Form 106A/B), Schedule C − The Property you Claim as Exempt (Official Form 106C), Schedule D
   − Creditors Who Have Claims Secured By Property (Official Form 106D), Schedule E/F − Creditors Who Have Unsecured Claims
   (Official Form 106E/F), Schedule G − Executory Contracts and unexpired Leases (Official Form 106G), Schedule H − Your
   Codebtors (Official Form 106H), Schedule I − Your Income (Official Form 106I), and Schedule J − Your Expenses (Official Form
   106J), Summary of Your Assets and Liabilities and Certain Statistical Information (Official Form 106Sum): Except in a chapter 9
   municipality case, schedules of assets and liabilities, executory contracts and unexpired leases, current income, and current expenditures,
   prepared as prescribed by Official Form 6, shall be filed by the debtor. 1 U.S.C. § 521(a)(1)(B) and FRBP 1007(b)(1). Creditors shall be listed
   on the appropriate schedule in alphabetical order by name and complete address. LBR 1007−1(a).
   Statement of Financial Affairs (Official Form 107): Except in a case under chapter 9, the debtor shall file a Statement of Financial Affairs,
   prepared as prescribed by Official Form 7. 11 U.S.C. § 521(a)(1)(B) and FRBP 1007(b)(1).
   Statement of SSN (Official Form 121): Individual debtors must file a statement under penalty of perjury setting out the debtor's full social
   security number or stating that the debtor does not have a social security number, prepared in substantial compliance with Official Form 121.
   11 U.S.C. § 521(a)(1) FRBP 1007(f).
   Certificate of Completion of Credit Counseling Briefing: Federal Rule of Bankruptcy Procedure 1007 (b) (3) and (c) require that
   individual debtors file with the petition a certificate of completion of credit counseling or an indication that they are not required to do so.
   Statement Re: Corporate Debtor (Form EDC 3−500): Federal Rule of Bankruptcy Procedure 1007(a)(1) requires corporate debtors to file
   with the petition a corporate ownership statement containing the information described in FRBP 7007.1.
   Voluntary Petition: Form 101 must be used for Individuals, and Form 201 must be used for Non−Individuals for cases commenced on or
   after December 1, 2015.
